PER CURIAM.
We grant the appellant belated appeal on the ground that the trial court’s order denying his rule 3.850 motion did not apprise him of the thirty-day period in which appeal must be filed. The order is affirmed as to *349appellant’s grounds three and four alleged in his motion for post-conviction relief, and reversed and remanded to the trial court for an evidentiary hearing on grounds one and two, or for attachment to the order of denial of portions of the record that conclusively show that appellant is entitled to no relief.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
LETTS, DELL and POLEN, JJ., concur.